—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 22, 1998, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
Defendant pleaded guilty to the crime of forgery in the second degree in satisfaction of all charged and uncharged crimes in St. Lawrence County. As part of his plea bargain, defendant agreed to pay the cost of extraditing him from California to St. Lawrence County. Defendant was sentenced to the agreed-*651upon sentence of 2 to 4 years in prison and, without objection, was ordered to pay $1,606.95 to cover the cost of extradition. Inasmuch as CPL 570.56 permits the authority which incurred the expense of extradition to collect those expenses from the person who was transported, we reject defendant’s contention that County Court erred in ordering him to pay the cost of extradition.
Yesawich Jr., J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.